DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-6, 9-14, and 17-25 are pending in this application and have been examined on the merits. Claims 3, 7-8, and 15-16 have been cancelled by the applicant, and dependent claims 21-25 have been added by the applicant (see Applicant’s Response filed 03/08/2022).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pg. 12, filed 03/08/2022, with respect to the claim objections regarding the language “filter” in claim 13 and the claim objection regarding the language “an external filter that is slidably disposed…” have been fully considered and are persuasive.  The claim objections of the indicated language have been withdrawn. 
Applicant’s arguments, see pg. 13, filed 03/08/2022, with respect to Rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pp. 17-18, filed 03/08/2022, with respect to Ramphos being unable to teach “an external filter system” have been fully considered but they are not persuasive. The examiner considers the “vent discharge 65” to be within the broadest reasonable interpretation of the limitation “external filter system” as it is capable of filtering at least large objects using “gravity louvered shutters 67” (Ramphos: para. [0036] and fig. 7). Ramphos may not explicitly disclose specific types of filters within “vent discharge 65”.
Applicant’s arguments, see pp. 14-19, filed 03/08/2022, with respect to Rejections under 35 U.S.C. 103 for claim(s) 1, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Independent claims 1, 13, and 19 have been amended to include at least the following limitations which were not in the original claims and meaningfully change the scope of the claimed invention: “a ventilation duct disposed within the hood body”, “distal port of the ventilation duct”, “wherein the fan is disposed within the ventilation duct between the internal filter and the motor assembly”, “the motor assembly is disposed within the ventilation duct between the fan and the distal port”, and “an offset position from the motor assembly”. Further, dependent claims 4 discloses the limitation “configured to prevent water from entering the ventilation duct” which is not previously present and meaningfully changes the scope of the claim. Due to the inclusion of these new limitations the examiner has utilized a new ground of rejection.
Applicant's arguments, see pp. 12-13 filed 03/08/2022, with respect to claim objection of claims 1, 3, 7, 13, and 19 regarding the limitation “vent duct” have been fully considered but they are not persuasive. The structure that defines the “vent duct” (amended to “ventilation duct”) remain unclear. Fig. 7 of the original drawings, filed 09/03/2020, appear to disclose the “ventilation duct” (labeled 42) as an outlet aperture for hood body 20 which lacks the structure necessary to be understood as a duct as discussed on pg. 3 of the Non-Final Rejection, filed 11/09/2021. The examiner recommends changing the term “ventilation duct” to “distal port”, “aperture”, or another term which indicates an opening to overcome this objection. The issue of new matter regarding the “ventilation duct” is discussed later in the Office Action in the Claim Rejections – 35 U.S.C. 112 section.
Specification
The amendment filed 03/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “distal port 41” in para. [0039] of the amended specification. The added material is not supported as the label “distal port 41” was not present previously in the original specification or drawings, filed 09/03/2020. Additionally, when comparing fig. 7 of the original drawings, filed 09/03/2020, and fig. 7 of the amended drawings, filed 03/08/2022, the examiner finds that “distal port 41” replaces “ventilation duct 42” and, in turn, “ventilation duct 42” is used to label a previously unlabeled and undescribed structure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1, 3-4, 7, 13, 19-20, 22, and 25 are objected to because of the following informalities: The structure that defines the “vent duct” (amended to “ventilation duct”) remains unclear. Fig. 7 of the original drawings, filed 09/03/2020, appear to disclose the “ventilation duct” (labeled 42) as an outlet aperture for hood body 20 which lacks the structure necessary to be understood as a duct as discussed on pg. 3 of the Non-Final Rejection, filed 11/09/2021. The examiner recommends changing the term “ventilation duct” to “distal port”, “aperture”, or another term which indicates an opening to overcome this objection. The issue of new matter regarding the “ventilation duct” is discussed later in the Office Action in the Claim Rejections – 35 U.S.C. 112 section. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 9-14, and 17-25 (1 13 19 22 25) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 13, and 19 new matter has been added in the amendments made in Applicant’s Arguments, filed 03/08/2022, which are not supported by the original disclosure. The amended claims contain the limitations “a ventilation duct disposed within the hood body”, “the fan is disposed within the ventilation duct”, and “the motor assembly is disposed within the ventilation duct” which indicate that a ventilation duct structure separate from the hood body is located within the hood body, and that the fan and the motor assembly are located within the ventilation duct. The examiner argues that the original application, filed 09/03/2020, does not positively recite the amended limitations as evidenced by the original fig. 7 and the original para. [0039] of the original application. The original fig. 7 appears to disclose the ventilation duct (labeled 42) as an aperture in hood body 20 and thus it cannot be a duct separate from and located within the hood. Additionally, para. [0039] of the original specification states “the motor assembly 38 is generally disposed between the fan 36 and a ventilation duct 42” indicating the relative position of the motor assembly, the fan, and the ventilation duct which suggests that the vent duct is located separate from the fan and the motor assembly, not that the fan and the motor assembly are located within the ventilation duct. The examiner has found no additional basis for the indicated amendments and holds that the limitations “a ventilation duct disposed within the hood body”, “the fan is disposed within the ventilation duct”, and “the motor assembly is disposed within the ventilation duct” are new matter and that the inventors did not possess the indicated limitations at the time of filing.
Regarding claims 22 and 25, new matter has been added in the amendments made in Applicant’s Arguments, filed 03/08/2022, which are not supported by the original disclosure. The amended claims contain the limitation “flows in a direction parallel to the center axis of the fan when exiting the distal port of the ventilation duct” with respect to the kitchen exhaust. The examiner argues that there is no support for this limitation found within the specification. The limitation is not positively recited in the specification, nor do the drawings clearly disclose exhaust flow exiting the distal port of the ventilation duct in a direction that is parallel to the center axis of the fan. The examiner has found no additional basis for the indicated amendments and holds that the limitation “flows in a direction parallel to the center axis of the fan when exiting the distal port of the ventilation duct” is new matter and that the inventors did not possess the indicated limitation at the time of filing.
Claims 2, 4-6, 9-12, 14, 17-18, 20-21, and 23-24 are rejected as they depend on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, 19, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0115009 (referred to as Ramphos) in view of US 2019/0360701 (referred to as Xu).
Regarding claim 1, Ramphos discloses an exhaust system for use in a kitchen (exhaust system 30), the exhaust system comprising: a ventilation system (vent stack 32. see para. [0029]) configured to be mounted on an interior wall of the kitchen (see at least fig. 3), the ventilation system comprising: a hood body (exhaust hood 48, frame 42, outer wall 36, and upper wall 38. See fig. 3) comprising a top rear panel (roof 16), a left side panel (see Annotated Fig. 1), a right side panel (see Annotated Fig. 1), and a bottom rear panel (see Annotated Fig. 2); a ventilation duct (duct formed by the interior surfaces of exhaust hood 48. See at least fig. 3) disposed within the hood body (the duct formed by the interior surface of exhaust hood 48 is inherently within exhaust hood 48) to allow transferring of kitchen exhaust (see at least fig. 3 and para. [0030]) from within the hood body (see fig. 3) through a substantially vertical wall of the kitchen (side wall 20. see fig. 3) and exiting the hood body at a distal port of the ventilation duct (outlet 40. See fig. 3); an internal filter (intake member 58. At least fig. 4 of Ramphos discloses intake member 58 having a structure similar to the internal filter of the immediate invention), a motor assembly (electric motor as disclosed by para. [0031]), and a fan (fan 46) disposed within the hood body (see fig. 3), wherein the fan is disposed within the ventilation duct (see fig. 3) at an angle from the top rear panel of the hood body (see annotated fig. 1), and the fan comprises a plurality of paddles (exhaust fan 46 includes a plurality of blades. See para. [0031]) configured to disperse the kitchen exhaust (the plurality of blades is capable of dispersing kitchen exhaust. See para. [0031] and Fig. 6) from the fan (see para. [0031] and Fig. 6); and an external filter system (vent discharge 65. Para. [0036] discloses using vent discharge 65 being used in the initial embodiment of fig. 3) disposed at the distal port of the ventilation duct (Figs. 3 and 7 and para. [0036] discloses vent discharge 65 being located at the distal end of the ducts formed by hood 48).
Ramphos does not explicitly disclose a configuration of the exhaust system wherein the fan is disposed between the internal filter and the motor assembly, and the motor assembly is disposed within the ventilation duct between the fan and the distal port of the ventilation duct; and wherein the fan disperses exhaust radially outward in a direction perpendicular to a center axis of the fan; and the motor assembly is offset from the external filter system.
However, Xu, when modifying Ramphos, does disclose a fan being disposed between an internal filter and a motor assembly (fig. 3 of Xu discloses a fan 22 being located between a motor 24 and an inlet 5. When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the fan will be located between the motor assembly and internal filter), and the motor assembly is disposed within a ventilation duct (When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the motor will be located within the duct of Ramphos) between the fan and a distal port of the ventilation duct (When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the fan will be located between the fan and the outlet of Ramphos); and wherein the fan disperses exhaust radially outward in a direction perpendicular to a center axis of the fan (at least Fig. 5 discloses impeller 22 being capable of dispersing air radially outward in a direction perpendicular to its central axis); and the motor assembly is offset from the external filter system (when Ramphos is modified to have the fan and fan-motor orientation of Xu the vent discharge of Ramphos will be offset the axis of rotation of the fan. Fig. 6 of Ramphos discloses discharge port 65 having a substantially horizontal extension which would be offset from the fan orientation of Xu as disclosed in Fig. 3 of Xu).
Ramphos and Xu are considered analogous to the claimed invention because they both are in the field of kitchen hood ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust fan of Ramphos with the impeller of Xu and the impeller/motor orientation of Xu in order to more uniformly intake air into the hood so that no smoke from ovens or stoves can escape the hood before being expelled (Xu, para. [0027]).
Regarding claim 2, Ramphos in view of Xu discloses the invention of claim 1 and Ramphos further discloses wherein the angle is between about 0 degree and about 90 degrees (at least Figs. 3 and 6 disclose the slotted air intake member 58 being at an angle between 0 and 90 degrees).
Regarding claim 12, Ramphos in view of Xu discloses the invention of claim 1 and Ramphos further discloses wherein the kitchen is a commercial kitchen (para. [0005] discloses food trucks being commercial kitchens) comprising a mobile kitchen or a food truck kitchen (at least para. [0027] discloses food truck 10).
Regarding claim 19, Ramphos discloses a mobile kitchen, comprising an exhaust system for use in the mobile kitchen (exhaust system 30), the exhaust system comprising: a ventilation system (vent stack 32. see para. [0029]) configured to be mounted on an interior wall of the kitchen (see at least fig. 3), the ventilation system comprising: a hood body (exhaust hood 48, frame 42, outer wall 36, and upper wall 38. See fig. 3) comprising a top rear panel (roof 16), a left side panel (see Annotated Fig. 1), a right side panel (see Annotated Fig. 1), and a bottom rear panel (see Annotated Fig. 2); a ventilation duct (duct formed by the interior surfaces of exhaust hood 48. See at least fig. 3) disposed within the hood body (the duct formed by the interior surface of exhaust hood 48 is inherently within exhaust hood 48) to allow transferring of kitchen exhaust (see at least fig. 3 and para. [0030]) from within the hood body (see fig. 3) through a substantially vertical wall of the kitchen (side wall 20. see fig. 3) and exiting the hood body at a distal port of the ventilation duct (outlet 40. See fig. 3); an internal filter (intake member 58. At least fig. 4 of Ramphos discloses intake member 58 having a structure similar to the internal filter of the immediate invention), a motor assembly (electric motor as disclosed by para. [0031]), and a fan (fan 46) disposed within the hood body (see fig. 3), wherein the fan is disposed within the ventilation duct (see fig. 3) at an angle that is between 0 degree and 90 degrees from the top rear panel of the hood body (at least Figs. 3 and 6 disclose the slotted air intake member 58 being at an angle between 0 and 90 degrees), and the fan comprises a plurality of paddles (exhaust fan 46 includes a plurality of blades. See para. [0031]) configured to disperse the kitchen exhaust (the plurality of blades is capable of dispersing kitchen exhaust. See para. [0031] and Fig. 6) from the fan (see para. [0031] and Fig. 6); and an external filter system (vent discharge 65. Para. [0036] discloses using vent discharge 65 being used in the initial embodiment of fig. 3) disposed at the distal port of the ventilation duct (Figs. 3 and 7 and para. [0036] discloses vent discharge 65 being located at the distal end of the ducts formed by hood 48).
Ramphos does not explicitly disclose a configuration of the exhaust system wherein the fan is disposed between the internal filter and the motor assembly, and the motor assembly is disposed within the ventilation duct between the fan and the distal port of the ventilation duct; and wherein the fan disperses exhaust radially outward in a direction perpendicular to a center axis of the fan; and the motor assembly is offset from the external filter system.
However, Xu, when modifying Ramphos, does disclose a fan being disposed between an internal filter and a motor assembly (fig. 3 of Xu discloses a fan 22 being located between a motor 24 and an inlet 5. When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the fan will be located between the motor assembly and internal filter), and the motor assembly is disposed within a ventilation duct (When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the motor will be located within the duct of Ramphos) between the fan and a distal port of the ventilation duct (When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the fan will be located between the fan and the outlet of Ramphos); and wherein the fan disperses exhaust radially outward in a direction perpendicular to a center axis of the fan (at least Fig. 5 discloses impeller 22 being capable of dispersing air radially outward in a direction perpendicular to its central axis); and the motor assembly is offset from the external filter system (when Ramphos is modified to have the fan and fan-motor orientation of Xu the vent discharge of Ramphos will be offset the axis of rotation of the fan. Fig. 6 of Ramphos discloses discharge port 65 having a substantially horizontal extension which would be offset from the fan orientation of Xu as disclosed in Fig. 3 of Xu).
Ramphos and Xu are considered analogous to the claimed invention because they both are in the field of kitchen hood ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust fan of Ramphos with the impeller of Xu and the impeller/motor orientation of Xu in order to more uniformly intake air into the hood so that no smoke from ovens or stoves can escape the hood before being expelled (Xu, para. [0027]).
Regarding claim 22, Ramphos in view of Xu discloses the invention of claim 1 and the combination further discloses wherein the external filter system is disposed at the offset position from the motor assembly (when Ramphos is modified with the fan and fan/motor orientation of Xu the vent discharge 65 of Ramphos will be located at an offset position) such that the kitchen exhaust dispersed by the fan (the plurality of blades is capable of dispersing kitchen exhaust. See para. [0031] and Fig. 6) after flowing in the direction perpendicular to the center axis of the fan (at least Fig. 5 of Xu discloses impeller 22 being capable of dispersing air radially perpendicular to the center axis of impeller 22), flows in a direction parallel to the center axis of the fan when exiting the distal port of the ventilation duct (figs. 3 and 7 disclose air being capable of flowing at least partially parallel to the center axis of the fan when exiting vent discharge 65).
Regarding claim 24, Ramphos in view of Xu discloses the invention of claim 19 and the combination further discloses wherein the mobile kitchen of claim 19 is a commercial kitchen (para. [0005] discloses food trucks being commercial kitchens).
Regarding claim 25, Ramphos in view of Xu discloses the invention of claim 19 and the combination further discloses wherein the external filter system is disposed at the offset position from the motor assembly (when Ramphos is modified with the fan and fan/motor orientation of Xu the vent discharge 65 of Ramphos will be located at an offset position) such that the kitchen exhaust dispersed by the fan (the plurality of blades is capable of dispersing kitchen exhaust. See para. [0031] and Fig. 6) after flowing in the direction perpendicular to the center axis of the fan (at least Fig. 5 of Xu discloses impeller 22 being capable of dispersing air radially perpendicular to the center axis of impeller 22), flows in a direction parallel to the center axis of the fan when exiting the distal port of the ventilation duct (figs. 3 and 7 disclose air being capable of flowing at least partially parallel to the center axis of the fan when exiting vent discharge 65).
Claims 4-6, 9, 13-14, 18, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu as applied to claims 1 and 19 above, and further in view of US 7,128,643 (referred to as Beliveau), and even further in view of US 3,087,412 (referred to as Holmes).
Regarding claim 4, Ramphos in view of Xu discloses the invention of claim 1 and the combination further discloses a louver frame body (The structure to which louver shutters 67 is attached is considered a louver frame body as it serves as a frame for louver shutters 67. See annotated Fig. 3), and a set of louvers (louver shutters 67) mounted within the louver frame body (see annotated Fig. 3).
Ramphos does not disclose a configuration of the external filter system which comprises an external filter configured to filter the kitchen exhaust.
However, Beliveau does disclose an external filter (air filter 102) configured to filter kitchen exhaust (col. 3, lines 18-40 disclose air filter 102 being capable of filtering kitchen exhaust as evidenced by its spore/pollen filtering capability).
Ramphos and Beliveau are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the air filter of Beliveau in order to prevent small particles like mold spores from entering the kitchen while being easily replaceable (Beliveau, col.1, lines 59-64).
Ramphos does not explicitly disclose a configuration of the louvers wherein the louvers are a set of V-shaped louvers, and wherein the V-shaped louvers are configured to prevent water from entering the ventilation duct, the motor assembly, and the fan.
However, Holmes does disclose a set of V-shaped louvers (louver blades 14. At least Figs. 2-5 disclose louver blades 14 having a V-shaped cross section); wherein the V-shaped louvers are configured to prevent water from entering a ventilation duct, a motor assembly, and a fan (col. 1, lines 9-15 disclose louver blades 14 being capable of preventing water from entering a duct and reaching components within the duct).
Ramphos and Holmes are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the louver shutters of Ramphos with the louver blades of Holmes in order to prevent rain, snow, and other foreign matter from entering the vent discharge of Ramphos (Holmes col. 1, lines 9-15).
Regarding claim 5, Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 4 and the combination further discloses wherein the external filter is slidably disposed within a frame track (Beliveau: brackets 112. At least Figs. 1B and 3-4 disclose air filter 102 being slidably disposed in brackets 112) mounted around the periphery of the louver frame body (Beliveau: brackets 112 of Beliveau can be mounted around the periphery of the vent discharge 65 of Ramphos similar to how brackets 112 of Beliveau are mounted to the periphery of ventilator 100 of Beliveau. See at least Figs. 1B and 3-4).
Regarding claim 6, Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 5 and the combination further discloses wherein the exhaust system further comprises one or more water drains (Beliveau: drain holes 108) disposed in a bottom portion of the frame track (Beliveau: at least Fig. 1B discloses drain holes 108 being disposed in the bottom portion of brackets 112 indirectly through floor 107).
Regarding claim 9, Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 4 and the combination further discloses wherein a V-shaped angle of the louvers is 40 degrees to 70 degrees (Holmes: Col. 2 line 70 to Col. 3 line 3 disclose the angle of louver blades 14 being 60 degrees).
Regarding claim 13, Ramphos discloses an exhaust system for use in a kitchen (exhaust system 30), the exhaust system comprising: a ventilation system (vent stack 32. see para. [0029]) configured to be mounted on an interior wall of the kitchen (see at least fig. 3), the ventilation system comprising: a hood body (exhaust hood 48, frame 42, outer wall 36, and upper wall 38. See fig. 3) comprising a top rear panel (roof 16), a left side panel (see Annotated Fig. 1), a right side panel (see Annotated Fig. 1), and a bottom rear panel (see Annotated Fig. 2); a ventilation duct (duct formed by the interior surfaces of exhaust hood 48. See at least fig. 3) disposed within the hood body (the duct formed by the interior surface of exhaust hood 48 is inherently within exhaust hood 48) to allow transferring of kitchen exhaust (see at least fig. 3 and para. [0030]) from within the hood body (see fig. 3) through a substantially vertical wall of the kitchen (side wall 20. see fig. 3) and exiting the hood body at a distal port of the ventilation duct (outlet 40. See fig. 3); an internal filter (intake member 58. At least fig. 4 of Ramphos discloses intake member 58 having a structure similar to the internal filter of the immediate invention), a motor assembly (electric motor as disclosed by para. [0031]), and a fan (fan 46) disposed within the hood body (see fig. 3), wherein the fan is disposed within the ventilation duct (see fig. 3) at an angle from the top rear panel of the hood body (see annotated fig. 1); and the fan comprises a plurality of paddles (exhaust fan 46 includes a plurality of blades. See para. [0031]) configured to disperse the kitchen exhaust (the plurality of blades is capable of dispersing kitchen exhaust. See para. [0031] and Fig. 6) from the fan (see para. [0031] and Fig. 6); and an external filter system (vent discharge 65. Para. [0036] discloses using vent discharge 65 being used in the initial embodiment of fig. 3) disposed at the distal port of the ventilation duct (Figs. 3 and 7 and para. [0036] discloses vent discharge 65 being located at the distal end of the ducts formed by hood 48); a louver frame body (The structure to which louver shutters 67 is attached is considered a louver frame body as it serves as a frame for louver shutters 67. See annotated Fig. 3), and a set of louvers (louver shutters 67) mounted within the louver frame body (see annotated Fig. 3).
Ramphos does not explicitly disclose a configuration of the exhaust system wherein the fan is disposed between the internal filter and the motor assembly, and the motor assembly is disposed within the ventilation duct between the fan and the distal port of the ventilation duct; and wherein the fan disperses exhaust radially outward in a direction perpendicular to a center axis of the fan; and the motor assembly is offset from the external filter system.
However, Xu, when modifying Ramphos, does disclose a fan being disposed between an internal filter and a motor assembly (fig. 3 of Xu discloses a fan 22 being located between a motor 24 and an inlet 5. When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the fan will be located between the motor assembly and internal filter), and the motor assembly is disposed within a ventilation duct (When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the motor will be located within the duct of Ramphos) between the fan and a distal port of the ventilation duct (When Ramphos is modified to include the fan of Xu and the motor orientation of Xu the fan will be located between the fan and the outlet of Ramphos); and wherein the fan disperses exhaust radially outward in a direction perpendicular to a center axis of the fan (at least Fig. 5 discloses impeller 22 being capable of dispersing air radially outward in a direction perpendicular to its central axis); and the motor assembly is offset from the external filter system (when Ramphos is modified to have the fan and fan-motor orientation of Xu the vent discharge of Ramphos will be offset the axis of rotation of the fan. Fig. 6 of Ramphos discloses discharge port 65 having a substantially horizontal extension which would be offset from the fan orientation of Xu as disclosed in Fig. 3 of Xu).
Ramphos and Xu are considered analogous to the claimed invention because they both are in the field of kitchen hood ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the exhaust fan of Ramphos with the impeller of Xu and the impeller/motor orientation of Xu in order to more uniformly intake air into the hood so that no smoke from ovens or stoves can escape the hood before being expelled (Xu, para. [0027]).
Ramphos does not disclose a configuration of the external filter system which comprises an external filter configured to filter the kitchen exhaust.
However, Beliveau does disclose an external filter (air filter 102) configured to filter kitchen exhaust (col. 3, lines 18-40 disclose air filter 102 being capable of filtering kitchen exhaust as evidenced by its spore/pollen filtering capability).
Ramphos and Beliveau are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the air filter of Beliveau in order to prevent small particles like mold spores from entering the kitchen while being easily replaceable (Beliveau, col.1, lines 59-64).
Ramphos does not explicitly disclose a configuration of the louvers wherein the louvers are a set of V-shaped louvers, and wherein the V-shaped louvers are configured to prevent water from entering the ventilation duct, the motor assembly, and the fan.
However, Holmes does disclose a set of V-shaped louvers (louver blades 14. At least Figs. 2-5 disclose louver blades 14 having a V-shaped cross section); wherein the V-shaped louvers are configured to prevent water from entering a ventilation duct, a motor assembly, and a fan (col. 1, lines 9-15 disclose louver blades 14 being capable of preventing water from entering a duct and reaching components within the duct).
Ramphos and Holmes are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the louver shutters of Ramphos with the louver blades of Holmes in order to prevent rain, snow, and other foreign matter from entering the vent discharge of Ramphos (Holmes col. 1, lines 9-15).
Regarding claim 14, Ramphos in view of Xu, Beliveau, and Holmes disclose the invention of claim 13 and Ramphos further discloses wherein the angle is between 0 degree and 90 degrees (at least Figs. 3 and 6 disclose the slotted air intake member 58 being at an angle between 0 and 90 degrees).
Regarding claim 18, Ramphos in view of Xu, Beliveau, and Holmes disclose the invention of claim 13 and Ramphos further discloses wherein the kitchen is a commercial kitchen (para. [0005] discloses food trucks being commercial kitchens) comprising a mobile kitchen or a food truck kitchen (at least para. [0027] discloses food truck 10).
Regarding claim 20, Ramphos in view of Xu discloses the invention of claim 19 and Ramphos further discloses a louver frame body (the structure to which louver shutters 67 is attached is considered a louver frame body as it serves as a frame for louver shutters 67. See annotated Fig. 3), and a set of louvers (louver shutters 67) mounted within the louver frame body (see annotated Fig. 3).
Ramphos does not disclose a configuration of the external filter system which comprises an external filter configured to filter the kitchen exhaust.
However, Beliveau does disclose an external filter (air filter 102) configured to filter kitchen exhaust (col. 3, lines 18-40 disclose air filter 102 being capable of filtering kitchen exhaust as evidenced by its spore/pollen filtering capability).
Ramphos and Beliveau are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent discharge of Ramphos to include the air filter of Beliveau in order to prevent small particles like mold spores from entering the kitchen while being easily replaceable (Beliveau, col.1, lines 59-64).
Ramphos does not explicitly disclose a configuration of the louvers wherein the louvers are a set of V-shaped louvers, and wherein the V-shaped louvers are configured to prevent water from entering the ventilation duct, the motor assembly, and the fan.
However, Holmes does disclose a set of V-shaped louvers (louver blades 14. At least Figs. 2-5 disclose louver blades 14 having a V-shaped cross section); wherein the V-shaped louvers are configured to prevent water from entering a ventilation duct, a motor assembly, and a fan (col. 1, lines 9-15 disclose louver blades 14 being capable of preventing water from entering a duct and reaching components within the duct).
Ramphos and Holmes are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the louver shutters of Ramphos with the louver blades of Holmes in order to prevent rain, snow, and other foreign matter from entering the vent discharge of Ramphos (Holmes col. 1, lines 9-15).
Regarding claim 21, Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 9 and the combination further discloses wherein the V-shaped angle of the louvers is 51 degrees to 60 degrees (Holmes: col. 2 line 70 to Col. 3 line 3 disclose the angle of louver blades 14 being 60 degrees).
Regarding claim 23, Ramphos in view of Xu Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 14 and the combination further discloses wherein the V-shaped angle of the louvers is 51 degrees to 60 degrees (Holmes: col. 2 line 70 to Col. 3 line 3 disclose the angle of louver blades 14 being 60 degrees).
Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramphos in view of Xu, Beliveau, and Holmes, as applied to claims 4 and 13 above, and further in view of US 7,556,663 (referred to as Niakan).
Regarding claim 10, Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 4 but the combination does not disclose wherein the external filter comprises a first wire mesh and a second wire mesh.
However, Niakan does disclose an external filter (dual pleated air filter 10) comprising a first wire mesh (support mesh 70A and 70B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh) and a second wire mesh (structural mesh layers 80A and 80B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh).
Ramphos, Beliveau, and Niakan are considered analogous to the claimed invention because they are all in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Beliveau in the combination of Ramphos in view of Beliveau to have the two pleated wire meshes of Niakan in order to increase the surface area of the filter which extends the filter lifetime (Niakan col. 2, lines 5-6) and to ensure that harmful particles from the cooking devices of Ramphos do not escape into the outside environment through the vent discharge of Ramphos since the air escaping will be filtered twice. The examiner considers this modification obvious to one of ordinary skill in the art since it is common practice to utilize filters of different material and structure to filter out different sized particles.
Regarding claim 11, Ramphos in view of Xu, Beliveau, Holmes, and Niakan discloses the invention of claim 10 and the combination further discloses wherein the first wire mesh (support mesh 70A and 70B of Niakan) and the second wire mesh (structural mesh layers 80A and 80B of Niakan) are overlapped (see at least Figs. 1 and 4 of Niakan) such that an undulating pattern of the first wire mesh (at least Figs. 1 and 4 of Niakan disclose support mesh 70A and 70B of influent filter element 12 having an undulating pattern) is substantially perpendicular to an undulating pattern of the second wire mesh (at least Figs. 1 and 4 of Niakan disclose the structural mesh layer 80A and 80B of effluent filter element 14 having an undulating pattern and being perpendicular to support mesh 70A and 70B).
Regarding claim 17, Ramphos in view of Xu, Beliveau, and Holmes discloses the invention of claim 13 but the combination does not disclose wherein the external filter comprises a first wire mesh and a second wire mesh that are overlapped one another such that an undulating pattern of the first wire mesh is substantially perpendicular to an undulating pattern of the second wire mesh.
However, Niakan does disclose an external filter (dual pleated air filter 10) comprising a first wire mesh (support mesh 70A and 70B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh) and a second wire mesh (structural mesh layers 80A and 80B. At least col. 4 lines 4-6 disclose that the mesh layers may be made of aluminum which includes aluminum wire mesh) that are overlapped one another (see at least Figs. 1 and 4 of Niakan) such that an undulating pattern of the first wire mesh (at least Figs. 1 and 4 of Niakan disclose support mesh 70A and 70B of influent filter element 12 having an undulating pattern) is substantially perpendicular to an undulating pattern of the second wire mesh (at least Figs. 1 and 4 of Niakan disclose the structural mesh layer 80A and 80B of effluent filter element 14 having an undulating pattern and being perpendicular to support mesh 70A and 70B).
Ramphos, Beliveau, and Niakan are considered analogous to the claimed invention because they are all in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Beliveau in the combination of Ramphos in view of Beliveau to have the two pleated wire meshes of Niakan in order to increase the surface area of the filter which extends the filter lifetime (Niakan col. 2, lines 5-6) and to ensure that harmful particles from the cooking devices of Ramphos do not escape into the outside environment through the vent discharge of Ramphos since the air escaping will be filtered twice. The examiner considers this modification obvious to one of ordinary skill in the art since it is common practice to utilize filters of different material and structure to filter out different sized particles.

Annotated Figures

    PNG
    media_image1.png
    562
    902
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Ramphos.

    PNG
    media_image2.png
    783
    423
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 3 from Ramphos.

    PNG
    media_image3.png
    788
    664
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 7 from Ramphos.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,677,571 (Pfannenberg) discloses an air duct with louvers, a filter, a fan, a motor, and an outlet which is offset from the central axis of the fan;
US 4,601,509 (Ellis) discloses an exhaust vent and hood for a mobile kitchen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762